DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 05/04/2022 has been entered.  Claims 1-23 remain pending.
	The previous rejections of claim 23 under 35 USC 102(a)(1) as being anticipated by Micallef (US 5,472,994) and claim 2 under 35 USC 103 as being unpatentable over Micallef (US 5,472,994) as applied to claim 23 in view of Bloomfield (US 2015/0344635 A1) are withdrawn in light of Applicant’s amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Thuresson (WO 2014/177710 A1) in view of Bloomfield (US 2015/0344635 A9).
Regarding claims 1 and 4-5, Thuresson discloses bouncing putty or silly putty (P1/L5-14, P28/L6-20) comprising a polymeric composition comprising at least one covalently cross-linked siloxanyl polymer cluster which is further crosslinked by a boron compound (P4/L18-24, P6/L27-29).  The siloxanyl polymers may comprise on average at least two or at least three hydroxyl moieties per molecule (P5/L1-5).  The siloxanyl polymer include polydiphenylsiloxane, polydibutylsiloxane, polydipropylsiloxane, polydiethylsiloxane, polydimethylsiloxane (P6/L6-12).  The concentration of boron within the polymeric composition is 0.010-00.16 wt% which is within the claimed range (P23/L18-22).  Per the teaching of the original specification, Silly Putty ® generally has a dilatant property (P1/L15-28).  Thuresson discloses the siloxanyl polymer clusters may contain vinyl-containing siloxanyl polymers (P14/L24-29).
	However, Thuresson does not disclose the at least one crosslinker comprises at least one of aluminum alkoxides, chelated aluminum complexes, titanium alkoxides, chelated titanium complexes, zirconium alkoxides, zirconium chelates, hafnium alkoxides, chelated hafnium complexes, and mixtures thereof.  Bloomfield teaches titanium compounds can be substitute for some of the boron compounds as temporary crosslinkers.  The titanium compounds include titanium alkoxides, such as titanium isopropoxide, titanium butoxide, titanium methoxide, titanium ethoxide, and titanium propoxide, titanium dibutoxide (bis-2,4,-pentanedionate), titanium diisopropoxide(bis-2,4-pentanedionate), titanium diisoprooxide(bis-ethylacetoacetate), or titanium 2-ethylhexoxide [0077].  These crosslinking agents react with the silanol groups in the polyorganosiloxane [0065].  Bloomfield is concerned with viscoelastic silicon rubber compositions [0011].  Thuresson and Bloomfield are analogous art concerned with the same field of endeavor, namely viscoelastic silicone rubber compositions.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention add titanium compounds including titanium alkoxides, such as titanium isopropoxide, titanium butoxide, titanium methoxide, titanium ethoxide, and titanium propoxide, titanium dibutoxide (bis-2,4,-pentanedionate), titanium diisopropoxide(bis-2,4-pentanedionate), titanium diisoprooxide(bis-ethylacetoacetate), or titanium 2-ethylhexoxid, and the motivation to do so would have been as Bloomfield suggests some of the boron compounds may be substituted with the titanium compounds as temporary crosslinkers [0077].  Addition of the titanium compounds would allow lower amounts of the boron compounds as crosslinking agents.  
Regarding claim 3, Thuresson discloses the siloxanyl polymer may typically have a viscosity in the range of 25-20000 cP at 20°C (P17/L7-9). The siloxanyl polymers may have a number average molecular weight in the range of 2 kD to 100 kD (P17/L7-9).  It would be expected that the siloxanyl polymer would have a weight average molecular weight well above about 500 Da since the weight average molecular weight would be the same or greater than the number average molecular weight.
Regarding claims 6-7, Thuresson discloses additives, such as pigments or colorants (P27/L23-30).  Other additives include particulate or granular material, such as microspheres of plastic ceramics or glass as well as mica particles (P25/L5-7, P25/L27-29). 

Claims 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Thuresson (WO 2014/177710 A1) in view of Bloomfield (US 2015/0344635 A9).
 Regarding claims 8-9 and 11-12, Thuresson discloses bouncing putty or silly putty (P1/L5-14, P28/L6-20) comprising a polymeric composition comprising at least one covalently cross-linked siloxanyl polymer cluster which is further crosslinked by a boron compound (P4/L18-24, P6/L27-29).  Per the teaching of the original specification, Silly Putty ® generally have a dilatant property (P1/L15-28).  Thuresson discloses the siloxanyl polymers may comprise on average at least two or at least three hydroxyl moieties per molecule (P5/L1-5).  The siloxanyl polymer include polydiphenylsiloxane, polydibutylsiloxane, polydipropylsiloxane, polydiethylsiloxane, polydimethylsiloxane (P6/L6-12).  The concentration within the polymeric composition is 0.010-00.16 wt% which is within the claimed range (P23/L18-22).  Thuresson discloses the process includes reacting the covalently cross-linked polymer with a boron compound (P29/L25-31).  Thuresson discloses the siloxanyl polymer clusters may contain vinyl-containing siloxanyl polymers (P14/L24-29).
	However, Thuresson does not disclose the at least one crosslinker comprises at least one of aluminum alkoxides, chelated aluminum complexes, titanium alkoxides, chelated titanium complexes, zirconium alkoxides, zirconium chelates, hafnium alkoxides, chelated hafnium complexes, and mixtures thereof.  Bloomfield teaches titanium compounds can be substitute for some of the boron compounds as temporary crosslinkers.  The titanium compounds include titanium alkoxides, such as titanium isopropoxide, titanium butoxide, titanium methoxide, titanium ethoxide, and titanium propoxide, titanium dibutoxide (bis-2,4,-pentanedionate), titanium diisopropoxide(bis-2,4-pentanedionate), titanium diisoprooxide(bis-ethylacetoacetate), or titanium 2-ethylhexoxide [0077].  These crosslinking agents react with the silanol groups in the polyorganosiloxane [0065].  Bloomfield is concerned with viscoelastic silicon rubber compositions [0011].  Thuresson and Bloomfield are analogous art concerned with the same field of endeavor, namely viscoelastic silicone rubber compositions.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention add titanium compounds including titanium alkoxides, such as titanium isopropoxide, titanium butoxide, titanium methoxide, titanium ethoxide, and titanium propoxide, titanium dibutoxide (bis-2,4,-pentanedionate), titanium diisopropoxide(bis-2,4-pentanedionate), titanium diisoprooxide(bis-ethylacetoacetate), or titanium 2-ethylhexoxid, and the motivation to do so would have been as Bloomfield suggests some of the boron compounds may be substituted with the titanium compounds as temporary crosslinkers [0077].  Addition of the titanium compounds would allow lower amounts of the boron compounds as crosslinking agents.  
Regarding claim 10, Thuresson discloses the siloxanyl polymer may typically have a viscosity in the range of 25-20000 cP at 20°C (P17/L7-9). The siloxanyl polymers may have a number average molecular weight in the range of 2 kD to 100 kD (P17/L7-9).  It would be expected that the siloxanyl polymer would have a weight average molecular weight well above about 500 Da since the weight average molecular weight would be the same or greater than the number average molecular weight.
Regarding claim 13, Thuresson discloses the covalently cross-linked siloxanyl polymer cluster is reacted with the boron compound at a temperature in the range of 20-80°C (P31/L17-20).
Regarding claims 14-15, Thuresson discloses additives, such as pigments or colorants (P27/L23-30).  Other additives include particulate or granular material, such as microspheres of plastic ceramics or glass as well as mica particles (P25/L5-7, P25/L27-29). 
Claims 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Thuresson (WO 2014/177710 A1) in view of Bloomfield (US 2015/0344635 A9).
Regarding claims 16-17 and 19-20, Thuresson discloses bouncing putty or silly putty (P1/L5-14, P28/L6-20) comprising a polymeric composition comprising at least one covalently cross-linked siloxanyl polymer cluster which is further crosslinked by a boron compound (P4/L18-24, P6/L27-29).  Thuresson discloses the siloxanyl polymers may comprise on average at least two or at least three hydroxyl moieties per molecule (P5/L1-5).  The siloxanyl polymer include polydiphenylsiloxane, polydibutylsiloxane, polydipropylsiloxane, polydiethylsiloxane, polydimethylsiloxane (P6/L6-12).  The concentration within the polymeric composition is 0.010-00.16 wt% which is within the claimed range (P23/L18-22).  Thuresson discloses the process includes reacting the covalently cross-linked polymer with a boron compound with a particulate material (additive) (P29/L25-31).  Thuresson discloses the siloxanyl polymer clusters may contain vinyl-containing siloxanyl polymers (P14/L24-29).
	However, Thuresson does not disclose the at least one crosslinker comprises at least one of aluminum alkoxides, chelated aluminum complexes, titanium alkoxides, chelated titanium complexes, zirconium alkoxides, zirconium chelates, hafnium alkoxides, chelated hafnium complexes, and mixtures thereof.  Bloomfield teaches titanium compounds can be substitute for some of the boron compounds as temporary crosslinkers.  The titanium compounds include titanium alkoxides, such as titanium isopropoxide, titanium butoxide, titanium methoxide, titanium ethoxide, and titanium propoxide, titanium dibutoxide (bis-2,4,-pentanedionate), titanium diisopropoxide(bis-2,4-pentanedionate), titanium diisoprooxide(bis-ethylacetoacetate), or titanium 2-ethylhexoxide [0077].  These crosslinking agents react with the silanol groups in the polyorganosiloxane [0065].  Bloomfield is concerned with viscoelastic silicon rubber compositions [0011].  Thuresson and Bloomfield are analogous art concerned with the same field of endeavor, namely viscoelastic silicone rubber compositions.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention add titanium compounds including titanium alkoxides, such as titanium isopropoxide, titanium butoxide, titanium methoxide, titanium ethoxide, and titanium propoxide, titanium dibutoxide (bis-2,4,-pentanedionate), titanium diisopropoxide(bis-2,4-pentanedionate), titanium diisoprooxide(bis-ethylacetoacetate), or titanium 2-ethylhexoxid, and the motivation to do so would have been as Bloomfield suggests some of the boron compounds may be substituted with the titanium compounds as temporary crosslinkers [0077].  Addition of the titanium compounds would allow lower amounts of the boron compounds as crosslinking agents.  
Regarding claim 18, Thuresson discloses the siloxanyl polymer may typically have a viscosity in the range of 25-20000 cP at 20°C (P17/L7-9). The siloxanyl polymers may have a number average molecular weight in the range of 2 kD to 100 kD (P17/L7-9).  It would be expected that the siloxanyl polymer would have a weight average molecular weight well above about 500 Da since the weight average molecular weight would be the same or greater than the number average molecular weight.
Regarding claim 21, Thuresson discloses the covalently cross-linked siloxanyl polymer cluster is reacted with the boron compound at a temperature in the range of 20-80°C (P31/L17-20).
Regarding claim 22, Thuresson discloses additives, such as pigments or colorants (P27/L23-30).  Other additives include particulate or granular material, such as microspheres of plastic ceramics or glass as well as mica particles (P25/L5-7, P25/L27-29). 
Response to Arguments
Applicant's arguments filed 05/04/2022 have been fully considered but they are not persuasive.  The following comment(s) apply:
A) The declaration under 37 CFR 1.132 filed 05/04/2022 is insufficient to overcome the rejection of claims 1 and 3-22 based upon  as set forth in the last Office action because:  Applicant states that the inventive dilatant putty is the result of a reaction of difunctional compounds of the form M(OR)2(ligand)2 with OH-terminated polydimethylsiloxanes is not persuasive.  The structures are not currently claimed in claim 1.  Instant claim 1 recites at least one polydiorganosiloxane comprising at least two reactive functional groups and at least one crosslinker capable of reactive with the reactive functional groups to form the crosslinked reaction product.  Therefore, instant claim 1 is not limited to the inventive dilatant putty as stated.
Applicant argues that the goal of the present invention is to eliminate the presence of boron crosslinkers from silicon-based dilatant putties.  Instant claim 1 has the transitional phrase “comprising” and does not exclude boron crosslinkers.  The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004).  See MPEP § 2111.03.
Applicant’s allegation of unexpected results is not persuasive.  Applicant continues to refer to structures which are not currently claimed in claim 1.  The at least one polydiorganosiloxane may have any two reactive groups and the crosslinker is only limited to at least one crosslinker capable of reactive with the reactive functional groups to form the crosslinked reaction product.  Therefore, the evidence is not commensurate in scope with the claims.  
B) In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., difunctional compounds) are not recited in the rejected claim(s) (page 9).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Instant claim 1 recites boron containing compound which is not limited.
C) Applicant’s argument that the claimed putty is not a VSR (page 10) is not persuasive.  Thuresson discloses bouncing putty or silly putty (P1/L5-14, P28/L6-20).  Per the teachings of the original specification, Silly Putty ® generally has a dilatant property (P1/L15-28).

Allowable Subject Matter
Claims 2 and 23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record, Thuresson (WO 2014/177710 A1) discloses a polymeric composition comprising at least one covalently cross-linked siloxanyl polymer cluster which is further cross-linked by a boron compound (P4/L18-24).  Therefore, Thuresson does not teach or suggest the putty base comprises 0 weight percent of a boron-containing compound and less than 0.9 ppm weight of organotin compounds.
Micallef (US 5,472,994) discloses 100 parts by weight of the hydroxyl end stopped polydimethylsiloxane is reacted with approximately 3 parts by weight of trimethyl boroxine which is an example of the reactant containing oxygen and either boron or tin.  Therefore, Thuresson does not teach or suggest the putty base comprises less than 0.9 ppm weight of organotin compounds.
  
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879. The examiner can normally be reached M-F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767